Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 5 and 10-14 are currently under examination, wherein claims 1, 5 and 10 have been amended and claims 11-14 have been newly added in applicant’s amendment filed on June 3rd, 2021. Claims 3, 7 and 9 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1, 3, 5, 7, 9 and 10 under 35 U.S.C. 112, first paragraph, 112, second paragraph and 103 as stated in the Office action dated March 3rd, 2021 have been withdrawn in light of applicant’s amendment filed on June 3rd, 2021. A new ground of rejection has been established as follows. 
Election by Original Presentation
3.	The amended claim 10 is directed to a species that is independent or distinct from the species originally claimed for the following reasons: The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (i.e. the Zr contents). In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suh at al. (US Pub. 2006/0067852 A1).
	With respect to claims 1, 5 and 11-14, Suh at al. (‘852 A1) discloses a solder joint comprising a solder paste composition comprising a solder alloy consisting of  by weight about 42-62% Bi, about 7-28% In 10-70% Bi, about 1% or less at least one doping material including Zr, Cu, Ag and Ni (e.g. 0.5% Zr and Cu respectively) for selected properties (e.g. hardness as claimed in claim 14) and about 19-42% Sn and having a melting temperature below about 150oC; and a flux (abstract, paragraphs [0001]-[0003], [0019], [0020], [0036] and [0049]-[0051]). Suh at al. (‘852 A1) does not specify the flux content range as claimed in claim 5. However, it is well known in the art of solder paste. The feature as claimed in claim 11 is also well known in the art of alloys. The feature as claimed in claim 12 is a process limitation in a product claim. Even though claim 12 is limited by and defined by the process, determination of patentability is based on the product itself. Suh at al. (‘852 A1) discloses a solder paste composition, which reasonably appears to be only slightly different than the respective claimed composition .
Response to Arguments
5.	The applicant’s arguments filed on June 3rd, 2021 have been fully considered but they are not persuasive.	
oC (abstract) which includes the claimed range. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Second, the applicant argues that Suh at al. (‘852 A1) does not teach the feature as claimed in claim 13. In response, see the ground of rejection of the claimed feature above.
	
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


6/17/2021